EXAMINER’S AMENDMENT / NOTICE OF ALLOWABILITY
REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Examiner’s Amendment
A non-substantive examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In claim 1, on line 7, --at least one-- has been inserted between “the” (first occurrence) and “first”.
In claim 1, on line 11, --at least one-- has been inserted between “the” and “reset” (third occurrence).
In claim 1, on line 12, --at least one-- has been inserted between “the” (second occurrence) and “reset”.
In claim 1, on line 14, --at least one-- has been inserted between “the” (second occurrence) and “reset”.
In claim 1, on line 16, --at least one-- has been inserted between “the” (first occurrence) and “reset”.
In claim 2, on line 2, --at least one-- has been inserted between “the” (second occurrence) and “reset”.
In claim 11, on line 4, --at least one-- has been inserted between “the” (first occurrence) and “first”.

Allowable Subject Matter
Claims 1-14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art, alone or in combination, did not show or teach a spray gun shower head with automatic reset function, including: a switching body, configured as a water dividing member that at least rotates and is movable between a first switch position and a second switch position to switch the water intake path to be communicated with the at least one water outflow path or the second water outflow path, wherein the second water outflow path is configured as a water outflow path for spraying spray gun water and is hidden in the shower body through a cover, and the cover is adapted to be pushed against by an opening structure to be opened; and a reset assembly including at least one reset member and a push block, with one end of the at least one reset member cooperating with the push block, and the push block being disposed on the switching body and rotating toward the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent Application Publication to Wu et al., and Foreign Patent Documents to Yu, Kim and Huang, are cited as of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752